Exhibit 10.10

 

LOGO [g311470logo.jpg]

 

    EXECUTION VERSION    

Bank of America, N.A.

   

c/o Merrill Lynch, Pierce, Fenner & Smith

        Incorporated

   

Bank of America Tower at One Bryant Park

New York, NY 10036

    Attn:    John Servidio     Telephone:    646-855-7127     Facsimile:   
704-208-2869

 

DATE:    March 5, 2012 TO:   

Stone Energy Corporation

625 East Kaliste Saloom Road

Lafayette, LA 70508

ATTENTION:    Kenneth H. Beer TELEPHONE:    337-237-0410 FACSIMILE:   
337-521-2072; beerkh@stoneenergy.com FROM:    Bank of America, N.A.    c/o
Merrill Lynch, Pierce, Fenner & Smith Incorporated TELEPHONE:    646-855-7127
FACSIMILE:    704-208-2869 SUBJECT:    Amendment to Base Warrant Confirmation
and Additional Warrant Confirmation

Ladies and Gentlemen,

Reference is made to (i) the confirmation dated February 29, 2012 confirming the
terms and conditions of those certain base warrants issued by Stone Energy
Corporation (“Counterparty”) to Bank of America, N.A. (“Dealer”) as of the
“Trade Date” specified therein (as amended and supplemented from time to time,
the “Base Warrant Confirmation”) and (ii) the confirmation dated March 2, 2012
confirming the terms and conditions of those certain additional warrants issued
by Counterparty to Dealer as of the “Trade Date” specified therein (as amended
and supplemented from time to time, the “Additional Warrant Confirmation”, and
each of the Base Warrant Confirmation and the Additional Warrant Confirmation a
“Confirmation” and together the “Confirmations”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to such terms in the
Confirmations.

In order to clarify the parties’ intent as of the date of each Confirmation,
each of Dealer and Counterparty, intending to be legally bound, hereby
acknowledges and agrees that:

1. Paragraph 5(j)(i) of each Confirmation is hereby amended by inserting the
words “of a similar size” (x) after the word “procedures” in the third line
thereof and (y) after the word “agreements” in the sixteenth line thereof.

2. Paragraph 5(j)(ii) of each Confirmation is hereby amended by inserting the
words “of a similar size” after the word “agreements” in the twelfth line
thereof.

3. The following is added to each Confirmation as a new paragraph 5(v)(xi)
thereto:

“(xi) In the event that (i) an Early Termination Date occurs or is designated
with respect to the Transaction as a result of a Termination Event or an Event
of Default (other than an Event of Default arising under Section 5(a)(ii) or
5(a)(iv) of the Agreement) and, as a result, Dealer owes to Counterparty an
amount calculated under Section 6(e) of the Agreement, or (ii) Dealer owes to
Counterparty, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.”



--------------------------------------------------------------------------------

4. Each party hereby makes to the other party on the date hereof each of the
representations contained in Sections 3(a) and 3(b) of the Agreement specified
in each Confirmation.

5. Each of Counterparty and Dealer hereby confirms that each Confirmation, as
amended hereby, and the terms of each Transaction specified therein shall
continue in full force and effect. All references to the “Confirmation” and the
“Transaction” in each Confirmation or any document related thereto shall for all
purposes constitute references to the Base Warrant Confirmation or the
Additional Warrant Confirmation, as the case may be, as amended hereby.

6. This letter agreement and all matters arising in connection with this letter
agreement shall be governed by and construed in accordance with the law of the
State of New York (without reference to its choice of law doctrine other than
Title 14 of the New York General Obligations Law).

7. EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR
PROCEEDING RELATING TO THE TRANSACTIONS. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.

8. With respect to any suit, action or proceedings relating to any dispute
arising out of or in connection with this letter agreement (“Proceedings”), each
party irrevocably (i) submits to the non-exclusive jurisdiction of the courts of
the State of New York and the United States District Court located in the
Borough of Manhattan in New York City; (ii) waives any objection which it may
have at any time to the laying of venue of any Proceedings brought in any such
court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party; and
(iii) agrees, to the extent permitted by applicable law, that the bringing of
Proceedings in any one or more jurisdictions will not preclude the bringing of
Proceedings in any other jurisdiction.

9. No amendment, modification or waiver in respect of this letter agreement will
be effective unless in writing (including a writing evidence by a facsimile
transmission) and executed by each of the parties. This letter agreement (and
any amendment, modification and waiver in respect of it) may be executed in
several counterparts (including by facsimile transmission), each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this letter agreement carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty, by manually signing this letter agreement or this page
hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to John
Servidio, Facsimile No. 704-208-2869.

 

Yours faithfully, BANK OF AMERICA, N.A. By:  

/s/ Christopher A. Hutmaker

  Name: Christopher A. Hutmaker   Title: Managing Director

 

Agreed and Accepted By: STONE ENERGY CORPORATION By:  

/s/ Kenneth H. Beer

  Name: Kenneth H. Beer   Title: Executive Vice President & Chief Financial
Officer